Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varanese et al. (US 2013/0259153; hereinafter Varanese).
Regarding claim 1, Varanese shows a communication method (Figures 7-8 shows a communication method.) comprising: 
arranging first subcarriers of a first frequency domain and second subcarriers of a second frequency domain based on a mirror point (Figures 7-8; Par. 0106; noted both OFDM symbols of a respective pair include pilot symbols on one or more groups of two subcarriers. The two subcarriers of each group are the same for both OFDM symbols and are symmetric about a center carrier frequency.); and 
performing communication based on an orthogonal frequency-division multiplexing (OFDM) communication scheme using at least one of the first subcarriers and the second subcarriers (Figures 7-8; noted transmitting successive pairs of OFDM symbols on one or more groups of two subcarriers.).
Regarding claim 2, Varanese shows wherein the mirror point is a point that divides the first frequency domain and the second frequency domain and has a frequency of zero (Figures 7-8; Par. 0088; noted center carrier frequency (i.e. zero frequency/zero subcarrier index) divides the positive frequency domain and the negative frequency domain.).
Regarding claim 3, Varanese shows wherein the first frequency domain and the second frequency domain are different frequency domains and correspond to each other based on the mirror point (Figures 7-8; Par. 0088; noted center carrier frequency (i.e. zero frequency/zero subcarrier index) symmetrically divides the positive frequency domain and the negative frequency domain.).
Regarding claim 4, Varanese shows wherein: the first frequency domain is an entire domain of a positive frequency, and the second frequency domain is an entire domain of a negative frequency (Figures 7-8; Par. 0088; noted center carrier frequency (i.e. zero frequency/zero subcarrier index) divides the positive frequency domain and the negative frequency domain.).
Regarding claim 8, Varanese shows performing the communication using the first subcarriers or the second subcarriers when the first subcarriers and the second subcarriers are arranged symmetrically (Figures 7-8; Par. 0106; noted transmitting successive pairs of OFDM symbols on one or more groups of two subcarriers arranged symmetrically.).
Regarding claim 9, Varanese shows a communication apparatus (Figure 5 shows a wireless device.) comprising: a
 memory comprising instructions (Figure 5; noted software stored in memory); and 
a processor configured to execute the instructions (Figure 5; noted processor unit to execute the software stored in memory.), wherein the processor is configured to 
arrange first subcarriers of a first frequency domain and second subcarriers of a second frequency domain based on a mirror point (Figures 7-8; Par. 0106; noted both OFDM symbols of a respective pair include pilot symbols on one or more groups of two subcarriers. The two subcarriers of each group are the same for both OFDM symbols and are symmetric about a center carrier frequency.) and 
perform communication based on an orthogonal frequency-division multiplexing (OFDM) communication scheme using at least one of the first subcarriers and the second subcarriers (Figures 7-8; noted transmitting successive pairs of OFDM symbols on one or more groups of two subcarriers.).
Regarding claims 10, 11, 12 and 16, these claims are rejected based on the same reasoning as presented in the rejections of claims 2, 3, 4 and 8, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varanese in view of Wu et al. (US 2019/0173653; hereinafter Wu).
Regarding claim 5, Varanese shows all of the elements except asymmetrically arranging the first subcarriers and the second subcarriers based on the mirror point.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu.  Specifically, Wu shows asymmetrically arranging the first subcarriers and the second subcarriers based on the mirror point (Figure 6; Par. 0219; noted asymmetric mapping of first and second subcarriers based on the zero frequency.).
In view of the above, having the system of Varanese, then given the well-established teaching of Wu, it would have been obvious before the effective filing date of the claimed invention to modify the system of Varanese as taught by Wu, in order to provide motivation for implementing concise definitions of frequency resources and making a protocol simpler and more flexible (Par. 0006 of Wu).
Regarding claim 6, modified Varanese shows wherein the asymmetrically arranging comprises: arranging the first subcarriers in the first frequency domain at a first frequency interval; and arranging the second subcarriers in the second frequency domain based on positions of the first subcarriers such that the second subcarriers do not correspond to the first subcarriers (Wu: Figure 6; Par. 0219; noted the subcarriers of the subband N are distributed asymmetrically about the zero frequency, as shown in FIG. 6, assuming that the subcarrier mapping numbers of the subband N are −3, −2, −1, 1, 2, 3, 4, and 5 (and actual mapping includes but is not limited to this manner), the subcarrier mapping numbers of the subband N+1 can still be 3′, 4′, 5′, and 6′. In this case, the subband spacing is 7.5 kHz.).
Regarding claim 7, Varanese shows all of the elements except performing the communication using the first subcarriers and the second subcarriers when the first subcarriers and the second subcarriers are arranged asymmetrically.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu.  Specifically, Wu shows performing the communication using the first subcarriers and the second subcarriers when the first subcarriers and the second subcarriers are arranged asymmetrically (Figure 4 and 6; Par. 0219, 0226; noted asymmetric mapping of first and second subcarriers based on the zero frequency and further sending the filtered/processed signal according the asymmetric subcarrier mapping performed.).
In view of the above, having the system of Varanese, then given the well-established teaching of Wu, it would have been obvious before the effective filing date of the claimed invention to modify the system of Varanese as taught by Wu, in order to provide motivation for implementing concise definitions of frequency resources and making a protocol simpler and more flexible (Par. 0006 of Wu).
Regarding claims 13, 14 and 15, these claims are rejected based on the same reasoning as presented in the rejections of claims 5, 6 and 7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140211833 A1 – relates to performing channel estimation includes receiving a frame that includes, for each subcarrier of a subset of subcarriers in the frame, a pair of pilot symbols in the subcarrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413